DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 21-26, 30-40 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Genosar (US 2011/0270220).
Regarding claim 21, Genosar teach a fluid storage and dispensing system comprising: a substrate comprising a fluid reservoir (Para. 0104, Fig. 18-20: sealed package 312 with compartments 320 and 322); and an actuator element (Para. 0107; Fig 19-20: compression assembly 342) comprising a recess (Para. 0106-0107, Fig 18-20: cavity 350 defined by the portions of the compression assembly including the handle 386), an engagement member (Para. 0107; Fig 19-20: assembly 342 portion that has the distal and proximal ends 380 and 382), and a compression element (Para 0107-0108; Fig. 19-20: roller 384), wherein the engagement member connects the compression element to the actuator element. (Fig. 19-20).
Regarding claim 22, Genosar teach the engagement member comprises an axle or a pivot. (Fig. 19-20, Para. 0110: follower 385 provides an axis for roller 384)
Regarding claim 23, Genosar teach the compression element is disposed within the actuator element’s recess. (Fig 19-20: roller 384 within cavity 350)
Regarding claim 24, Genosar teach the engagement member rotatably mounts the compression element within the actuator element’s recess. (Fig. 19)
Regarding claim 25, Genosar teach the engagement member non-rotatably mounts the compression element within the actuator element’s recess. (Fig. 48-50 and Fig. 32-34: embodiments where the engagement member is mounted non-rotatably to the compression element within the recess)
Regarding claim 26, Genosar teach the compression element rolls within the actuator element’s recess. (Fig. 19-20)
Regarding claim 30, Genosar teach the actuator element moves in a first direction parallel to the substrate (Fig. 19-20: follower 385).
Regarding claim 31, Genosar teach the actuator element comprises a fixed end (Fig. 19-20: connection end 390), a free end (Para. 0107: free end 388). and a middle portion extending from the fixed end to the free end and engaging the engagement member (Fig. 19-20: proximal end 382 portion extends from the fixed end to the free end and engages the compression assembly 342).
Regarding claim 32, Genosar teach the device comprising: a substrate (Para. 0109: sealed package) ; a sealed fluid chamber (Para. 0110: sealed compartment); and a dispensing assembly comprising a compression member (Fig. 19-20: roller 384) and an actuator element (Para. 0107: compression assembly), wherein the actuator element comprises a recess (Fig. 19-20: cavity 350), and wherein the compression member is disposed within the recess of the actuator element (Fig. 19-20: roller 384 within cavity 350).
Regarding claim 33, Genosar teach the actuator element comprises an engagement member configured to engage an external pulling member. (Fig. 19-20: compression assembly 342 configured to engage handle 386)
Regarding claim 34, Genosar teach the recess comprises a width corresponding to an axial length of the compression member (Fig. 5-6 cavity corresponds to axial length of the roller).
Regarding claim 35, Genosar teach a cover member covering the recess and the compression member. (Fig. 19-20: housing 340)
Regarding claim 36, Genosar teach a plurality of fluid reservoirs (Fig. 19: 322 and 320).
Regarding claim 37, Genosar teach at least two of the fluid reservoirs are connected by a fluid channel (Para. 0100 channel to provide fluid communication between the sealed compartments).
Regarding claim 38, Genosar teach a fluid storage and dispensing module comprising: a substrate comprising a collapsible fluid reservoir (Para. 0109-0110: sealed package with sealed compartment); a compression element (Para. 0107, Fig. 19-20: roller 284); an actuator element comprising a recess (Para. 0107, Fig. 19-20: compression assembly 342 having a handle 386 that defines a cavity 350), wherein the compression element is disposed within the recess. (Fig. 19-20: roller 384 within cavity 350)
Regarding claim 39, Genosar teach a plurality of fluid reservoirs arranged so that the compression element sequentially compresses each of the fluid reservoirs as the compression element moves across at least a portion of the substrate. (Fig. 19-20: 322 and 320)
Regarding claim 40, Genosar teach the actuator element comprises a middle portion coupled to the compression element.  (Fig. 19-20: 382 by 342 is coupled to the roller 384)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or no obviousness.
Claims 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Genosar (US 2011/0270220) in view of DeVaney et al (USP 5,089,233).
Regarding claims 27-29, Genosar teach the compression element comprises a track to provide a guide for the roller (Par. 0108: track 366), but is silent to a gear; a gear rack, wherein the gear rack engages a gear on the compression element.
DeVaney et al teach a rack and pinion for a drive mechanism for moving rollers over blister like chambers on a reaction pack.  It is advantageous to provide the rollers with rack and pinion to not only guide the rollers but provide a drive mechanism to compress reagent blisters to dispense reagents.  Combining prior art elements according to known methods to yield predictable results is known.  Therefore it would have been obvious to one of ordinary skill in the art to combine the rack and pinion of DeVaney to provide the above advantage of guiding the rollers and providing a drive mechanism to compress reagent blisters to dispense reagents.
Response to Arguments
Applicant's arguments filed 3/22/2022 have been fully considered but they are not persuasive.
Regarding claim 21, Applicant argues that Genosar does not disclose an actuator element comprising a recess because Applicant argues “Genosar discloses a housing 340 having a cavity 350. Inside the housing 340, is a compression assembly 342. The Office Action equates the compression assembly 342 to the claimed actuator element. But, as can be seen from Figs. 19 and 20, the compression assembly 342 does not have a recess.”   This is not convincing because the compression assembly 342 as described in Para. 0107 includes distal and proximal ends 380,382, a roller 384 having a follower 385, and a handle 386 having a free end 388 and a connection end 390. The entire assembly of 342 includes the handle 386 that makes up the cavity 350.  It appears the Applicants are relying on the Fig. 20 that shows the arrow for 342 pointing only at the arm, but as described in Para. 00107 the interpretation for the arrowed is the combination of all the parts makes up the assembly 342, not just the arm 380 (see Fig. 19) 
Regarding claim 23, applicant argues that the compression element cannot be in the actuator element's recess because of the above argument regarding the recess.  This is not convincing as stated above.  Furthermore, Genosar teach the compression roller 384 is within the cavity 350 (Fig. 19).  
Regarding claim 24, Applicant argues Genosar does not disclose an engagement member that rotatably mounts the compression element within the actuator element's recess because of the above argument regarding the recess. This is not convincing as stated above.  Furthermore, Genosar teach engagement member that rotatably mounts the compression element within the actuator element's recess (Fig. 19).  
Regarding claim 25, applicant argues “Genosar does not have an actuator element with a recess, it cannot disclose an engagement member that non-rotatably mounts the compression element within the actuator element's recess”. This is not convincing as stated above.  Furthermore, Genosar teach engagement member that non-rotatably mounts the compression element within the actuator element's recess (Fig. 48-50).  
Regarding claim 26, applicant argues that Genosar does disclose wherein the compression element rolls within the actuator element's recess because it does not disclose an actuator element with a recess in the argument supra. his is not convincing as stated above. 
 Regarding claim 30, applicant argues that Genosar does not disclose an actuator element that moves in a first direction parallel to the substrate by arguing the Office Action does not consistently define terms. Applicant points to the above interpretation that the actuator element as item 342 (Fig. 19 with arrow pointing to the arm), but as mentioned above the assembly includes the various components, including the 385 that attaches to the rotating wheel 384).  Therefore it is maintained that the portion of the compression assembly at position 385 would move parallel.
Regarding claim 31, applicant argues that the office action improperly identifies the actuator element in Genosar as a different component in claim 31 as in claim 1.  This is not convincing because the compression assembly was identified as 342 that includes the various components identified in Para. 0107.  
Applicant argues that Genosar does not disclose an actuator element with a middle portion engaging the engagement member.  It is noted that a middle portion of the actuator element’s arm 386 middle portion engages engagement member (the arm that connects 382 and 385.   
Regarding claim 32, applicant argues that Genosar does not disclose an actuator element with a recess, and wherein the compression member is disposed within the recess.  This is not convincing because the compression assembly 342 of Genosar includes the components in Fig. 19 and 20 that define the cavity 250.  Applicant argues that the housing is what forms the cavity 250.  This is not convincing because the portion that includes the compression assembly 342, the cavity is defined by the outer portions of the assembly.  
Regarding claim 34, applicant argues that Genosar does not disclose wherein the recess comprises a width corresponding to an axial length of the compression member because the cavity being cited is the cavity in the housing and not a recess in the actuator element.  This is not convincing because as mentioned above the cavity is defined as the space made by the features of the compression assembly 342. 
Regarding claim 38, applicant argues that Genosar does not disclose an actuator element with a recess, and wherein the compression member is disposed within the recess.  This is not convincing because the cavity 350 is defined by the compression assembly 342 and the housing 340 as discussed supra.
Regarding claim 40, applicant argues that Genosar does not disclose an actuator element with a middle portion coupled to the compression element.  Applicants argue that “Figures 19 and 20, item 342 is not connected to the roller via a middle portion but via an end portion. As such, Genosar does not disclose an actuator element with a middle portion coupled to the compression element.” This is not convincing because as mentioned above, the element 342 includes the arm 386 that at position 382 that is considered a middle portion attaches to the roller. 
No further arguments were made regarding the 103 rejections..


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
               Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS MICHAEL WHITE whose telephone number is (571)270-3747. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dennis White/Primary Examiner, Art Unit 1798